Case 0:20-cv-61880-UU Document 15 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:20-cv-61880-UU

 DONNA MARIE SNYDER,

         Plaintiff,
 v.

 WALMART STORES EAST L.P.,

       Defendant.
 ________________________________/
                                              ORDER

         THIS CAUSE comes before the Court sua sponte. The Court has considered the pertinent

 portions of the record and is otherwise fully advised in the premises. On October 29, 2020, the

 Court ordered the parties to file their settlement papers, including any order of dismissal, no later

 than November 30, 2020. D.E. 14. The Court warned: “If such papers are not filed by this

 deadline, this matter will be DISMISSED without further notice.” Id. (emphasis in original). As

 of the date of this order, the parties have not filed their settlement documents, and they have not

 moved for an additional extension. It is, therefore

         ORDERED AND ADJUDGED that the case is DISMISSED WITHOUT PREJUDICE

 for failure to abide by the Court’s Order, D.E. 14. The case remains closed.

         DONE AND ORDERED in Chambers at Miami, Florida, this 4th__ day of December

 2020.




                                                       ________________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE
Case 0:20-cv-61880-UU Document 15 Entered on FLSD Docket 12/04/2020 Page 2 of 2




 cc: Counsel of Record via CM/ECF
